Title: To Thomas Jefferson from Edmond Charles Genet, 21 December [1793]
From: Genet, Edmond Charles
To: Jefferson, Thomas



M
Philadelphie Le 21. Décembre. [1793] L’an 2e. de la République française.

J’ai reçû la Lettre que vous m’avéz fait l’honneur de m’ecrire le 6. de ce mois ainsi que le rapport du secretaire de la Tresorerie qui y étoit joint.
Il resulte de ce rapport que sur une erreur accidentelle, on a compromis les intérêts de la République françoise et le Caractère de son représentant par le refus d’accepter des traites délivrées à nos fournisseurs Sur des sommes dües à la République. Une pareille mesure méritait à ce qu’il me semble l’attention la plus serieuse et Je ne sais de quel nom appeller la négligence qui a été commise à cet égard. Il est aisé de sentir que si l’erreur a été rectifiée le tort qu’elle nous a fait n’a pas pû l’être de même. Cet évenement a fourni aux malveillans et aux Ennemis de la République un moyen puissant de nuire à Sa cause, en effrayant les négocians et en ruinant notre credit. Ces effets malheureux que les Circonstances ont encore aggravés, n’ajoutent pas peu aux desagrements qui ont été multipliés autour de moi.
Le secretaire de la Trésorerie paroit Surpris, Mr., que J’aye tiré sans l’en prévenir Sur les fonds dus à la france en janvier prochain. Je vous observerai à cet égard.
1°. que les 300,000.₶ dûs au 1er. Janvier Sont les interêts du Prêt de 6. millions fait par la france aux Etats unis en 1783. que les remboursemens de cet emprunt ne doivent commencer qu’en 1797. et qu’en conséquence je ne vois aucun motif qui puisse arrêter le payement de l’Interêt de cette somme à l’époque stipulée Tant qu’il en Sera dû à la france une équivalente.
 
2°. qu’en Supposant que les payemens effectués par la Tresorerie jusqu’a ce moment cy excedassent le montant des sommes dües, J’ai toujours été fermement convaincû que ces avances aux quelles les besoins urgens de la france l’avoient forcé de recourir, Seroient imputées à l’extinction de la dette prise en totalité. Cette mesure est parfaitement d’accord avec la clause inserée dans les différens Contrats qui portent que les Etats unis pourront S’ils le jugent à propos Se liberer plutôt qu’aux époques fixées par les dits Contracts.
Ce n’est M., qu’avec douleur que je me rappelle la conduite qui a été Tenüe à notre égard relativement aux négociations dont J’étois chargé pour le remboursement de la dette des Etats unis envers la république. Je n’ai caché au gouvernement féderal aucun de nos besoins. Je lui ai remis mes Instructions il y a vû que notre République S’en reposait pour assurer une partie de sa subsistance et celle de ses Colonies Sur la fraternité de la nation Américaine, qu’elle offroit en conséquence au gouvernement fédéral plusieurs moyens de s’acquitter à notre égard des devoirs de la reconnoissance en Venant à notre secours au moment du danger, qu’enfin elle lui laissoit le Choix des moyens.
Je crois inutile de vous rappeller, M., la reponse du gouvernement fédéral à mes propositions; mais Lorsque d’après cette réponse Je lui ai fait part de la nécessité où j’étois de faire usage de la seule mesure qu’il m’eut laissée en déléguant une partie de la dette américaine, un refus d’enregistrer mes délégations que l’on a eu soin de divulguer est Venu entraver cette opération, Semer l’alarme et la méfiance parmi nos fournisseurs et m’ôter le pouvoir de remplir les engagemens que les dépenses Enormes dont Je suis Chargé m’avoient forcé de prendre.
Il est temps, M., de faire cesser l’Etat précaire et Tourmentant dans lequel on laisse le representant de la nation française. Je l’attends de la justice du gouvernement féderal, Je le demande au nom de la République française dont les besoins S’augmentent chaque jour, au nom des ses braves deffenseurs dont la subsistance est confiée à mes soins. Je vous Prie en Conséquence de vouloir bien mettre le plutôt possible sous les yeux de M. le Président la demande suivante.
1°. que l’Etat de situation des Etats unis envers la france, Soit presenté sous Le plus court delai possible.
2°. que Les sommes qui auront pû être avancées à la france audelà de Celles qui étoient éxigibles aux termes des Contrats Soyent attribûées à l’Extinction de la dette prise en Totalité.
3°. que provisoirement et en attendant que la situation des Etats unis envers la république soit arrêtée, le Secretaire de la Tresorerie Soit autorisé à enregistrer les délégations que je serai dans le Cas de fournir jusqu’a concurrence de 5 millions tournois, les quelles délégations Seront
 affectées Sur les premieres rentrees de fonds qui seront opérées en faveur de la france, aux Epoques dont il Sera Convenu.
